MORTON, Circuit Judge.
I concur in the result. It does not seem to me, however, that any question of trusts is involved; no such allegation is made in the bill, which charges only that the defendant holds the property as a “straw” for the bankrupt. This I understand to mean that she holds it as his agent, to be dealt with in accordance with his instructions. That fact could, I think, be proved by parol evidence. Campbell v. Dearborn, 109 Mass. 130, 12 Am. Rep. 671; Minchin v. Minchin, 157 Mass. 265, 32 N. E. 164. The difficulty with the plaintiff’s ease, as I see it, is that the findings do not show a holding of that sort, i. e., a bare holding as an agent, but one under a special contract of rather complicated character which, relating to interests in real asíate and not being in writing, cannot be enforced. See Dunphy v. Ryan, 116 U. S. 491, 6 S. Ct. 486, 29 L. Ed. 703.